Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 1 of 7




                      EXHIBIT 141
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 2 of 7



                                                                       Page 1

   1                        UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   2
                        Case No. 20-60416-CIV-CANNON/HUNT
   3
   4
          TOCMAIL INC., a Florida
   5      corporation,
   6                    Plaintiff,
   7      -vs-
   8      MICROSOFT CORPORATION, a
          Washington corporation,
   9
                        Defendant.
  10      __________________________________/
  11
  12                        VIDEOTAPED DEPOSITION OF
                                    AMAR PATEL
  13                     TAKEN PURSUANT TO RULE 30(b)(6)
  14
  15                            Tuesday, March 9, 2021
                                12:07 p.m. - 6:07 p.m.
  16
  17
                                  By videoconference
  18
  19
  20
  21
  22
  23
  24                       Stenographically Reported By:
                              Dianelis Hernandez, FPR
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 3 of 7



                                                                       Page 2

   1      APPEARANCES:
   2
   3      On behalf of the Plaintiff:
              JOHNSON & MARTIN, P.A.
   4          500 W. Cypress Creek Road
              Suite 430
   5          Fort Lauderdale, Florida 33309
              954-790-6699
   6          BY: Joshua D. Martin, Esquire via videoconference
              josh.martin@johnsonmartinlaw.com
   7
   8
          On behalf of the Defendant:
   9          GREENBERG TRAURIG, LLC
              1000 Louisiana Street
  10          Suite 1700
              Houston, Texas 77002
  11          713-374-3541
              BY: Mary-Olga Lovett, Esquire via videoconference
  12          BY: Rene Trevino, Esquire via videoconference
              lovettm@gtlaw.com
  13
  14
          VIDEOGRAPHER:     Edan Cope
  15
  16
          ALSO PRESENT:     Michael Wood
  17                        Rachel Hymel
                            Cameron Roth
  18                        Aaron Wolke
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 4 of 7



                                                                       Page 3

   1                             INDEX OF PROCEEDINGS
   2       WITNESS                                                          PAGE
           AMAR PATEL
   3       DIRECT EXAMINATION BY MR. MARTIN                                      5
   4       CERTIFICATE OF OATH                                                 173
           CERTIFICATE OF REPORTER                                             174
   5       READ & SIGN LETTER TO WITNESS                                       175
           ERRATA SHEET                                                        176
   6
                                  PLAINTIFF EXHIBITS
   7       EXHIBIT                     DESCRIPTION                          PAGE
           Exhibit    1    Deposition notice                                     7
   8       Exhibit    2    PowerPoint                                           43
           Exhibit    3    10/15/2020 E-mail                                    50
   9       Exhibit    4    6/20/2016 E-mail                                     56
           Exhibit    5    Microsoft presentation                               62
  10       Exhibit    6    E-mail chain                                         77
           Exhibit    7    Sonar Phish Anti-Evasion Update                      78
  11                       report
           Exhibit    8    3/19/2018 E-mail                                    103
  12       Exhibit    9    Article                                             105
           Exhibit    10   E-mail chain                                        107
  13       Exhibit    11   E-mail chain                                        118
           Exhibit    12   Attachment to e-mail                                123
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 5 of 7



                                                                         Page 114

   1                  A.    Yes.
   2                  Q.    Was Safe Links doing heuristic clustering
   3      at that time?
   4                  A.    There is another component in the system
   5      that does the heuristic clustering.                  Safe Links as we
   6      defined earlier is a reputation service plus the
   7      time-of-click detonation service.              The heuristic
   8      clustering occurs in different places, you know, today
   9      Sonar actually does clustering analysis, but in that time
  10      frame the EOP, I think you referred to it as EOP or
  11      Exchange Online Protection, the upstream stacks, but also
  12      the heuristic clustering where they would be able to
  13      identify mail that is bad prior to ATP and prevent users
  14      from visiting that mail, you know, the links in those
  15      mails.
  16                  Q.    Okay.   Did Microsoft customers have the
  17      tools to create a customized tenant allowed block list at
  18      the time of that e-mail?
  19                  A.    I don't recall when that feature was
  20      introduced, but there is a feature that allows customers
  21      to create an allow or block list as a part of their
  22      protection system.
  23                        MR. MARTIN:      Okay.      So scroll back up,
  24                  Aaron.
  25

                                    Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 6 of 7
Case 0:20-cv-60416-AMC Document 116-3 Entered on FLSD Docket 09/03/2021 Page 7 of 7
